Citation Nr: 1528779	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-36 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to April 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In this case the Veteran has claimed service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the Veteran's psychiatric appeal, as is listed on the title page of this decision.

In July 2014, the Veteran presented sworn testimony during a video conference Board hearing, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately a remand is necessary.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he has PTSD and other psychiatric symptoms that are related to his experiences in service and residuals of a TBI suffered in-service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  

With regard to his TBI claim, at his July 2014 Board hearing, the Veteran testified that while on the USS NEW YORK CITY (SSN-696) he received a TBI when a storage can fell on his head.  He noted that he experienced memory loss and confusion after this incident, but was only treated with Ibuprofen and water.  The Board notes that the Veteran's service treatment records (STRs) document a CT scan of his head in August 1999, during service, after he complained of experiencing severe headaches.  The Board notes that the Veteran has not been afforded a VA examination to determine if he has any current residuals of a head injury and, if he does, what the etiology of that injury is.  Because there is insufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to determine whether any current TBI residual disability exists and, if it does, the nature and etiology of such disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to his claim for PTSD, the Veteran testified at his Board hearing that he experienced two in-service stressors which he believes led to his current PTSD.  Specifically, he noted that he failed to adequately secure the submarine, causing it to flood, and also that a fire broke out on the submarine while he was on board.  His recollection of the flooding incident is able to be corroborated, as he received nonjudicial punishment for the incident.  However, there is no corroboration of the fire, and he should afforded the opportunity to submit any other evidence to corroborate this event.  

Moreover, on remand, the Veteran should be scheduled for a psychiatric VA examination.  38 C.F.R. § 3.304(f)(3); see also McLendon, 20 Vet. App. at 81.  As the Veteran's current VA treatment records show only proposed diagnoses, the examiner should provide current psychiatric diagnoses and determine whether any psychiatric diagnoses the Veteran has are related to service.  See 38 C.F.R. §§ 3.303(a); 3.304(f); 4.125.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding relevant VA treatment records.

2. Contact the Veteran and afford him the opportunity to submit a detailed list of in-service stressors which he believes are related to any current psychiatric disorder.  

If adequate information has been submitted, attempt to verify the Veteran's stressors.  All attempts to verify stressor(s) should be documented, and if there is a lack of information available to corroborate stressors or corroboration is unsuccessful, a memorandum of record should be associated with the claims file.

3. Schedule the Veteran for a VA TBI examination to determine whether the Veteran has residuals of an inservice head injury.  The examination must be performed by an examiner with appropriate expertise, such as a neurologist.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran experienced a TBI in service and whether any of his current symptoms may be related to this event.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

4. Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current psychiatric disability, if any, to include PTSD, in accordance with the DSM criteria and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current psychiatric disability either began during or was otherwise caused by the Veteran's military service.

In doing so, the examiner should specifically consider Veteran's claimed stressor events, which include being the cause of a flood aboard the USS NEW YORK CITY, and being aboard the submarine when a fire occurred, and any other stressor specified by the Veteran.  

A complete rationale should be provided for any opinion expressed (that is, tell us why you reached the conclusion you did). 

5. The RO or the AMC should then undertake any other development it determines to be warranted and readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




